IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

IN THE MATTER OF THE ESTATE OF No. 84948
THOMAS JOSEPH HARRIS,
DECEASED.
TODD ROBBEN,
Appellant, . FF [ LL = D
vs.
TARA FLANAGAN, IN HER CAPACITY JUL 08 2022
AS THE COURT APPOINTED SLEABETIA SORT
PERSONAL REPRESENTATIVE, we Meat, aos
Respondent. DEPUTY CLERK

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order entered in a
probate matter. Ninth Judicial District Court, Douglas County; Nathan
Tod Young, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. NRAP 3A(a) allows only an aggrieved party
to appeal. Generally, a party is a person who has been named as a party to
the lawsuit and who has been served with process or appeared. Valley Bank
of Nev. v. Ginsburg, 110 Nev. 440, 447, 874 P.2d 729, 734 (1994). It does
not appear that appellant was named as a party in the proceedings below.
And while any “interested person” may participate in probate actions, an
“interested person” is defined as someone “whose right or interest under an
estate or trust may be materially affected by a decision of a fiduciary or a
decision of the court. The fiduciary or court shall determine who is an
interested person according to the particular purposes of, and matter

involved in, a proceeding.” NRS 132.185; see also NRS 132.390.

Supreme Court
OF
NEvaDA

(0) 1947 RRO

 

 
Here, the district court determined that appellant was not an
interested person in the underlying matter under NRS 132.185 and thus
lacked standing to object to the probate petition or otherwise appear in the
proceedings. Under these circumstances, it appears appellant lacks
standing to appeal under NRAP 3A(a). Accordingly, this court lacks
jurisdiction and

ORDERS this appeal DISMISSED.

Silver

J. Prebor wey J.

Cadish Pickering

cc: Hon. Nathan Tod Young, District Judge
Todd Robben

Wallace & Millsap LLC
Douglas County Clerk

Supreme Court
OF
NEVADA

(0) 198TA BRB 9